 Case 1:21-cr-00046-ERK Document 53 Filed 03/01/21 Page 1 of 6 PageID #: 408

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
DMP:ICR                                            271 Cadman Plaza East
F. #2015R01171                                     Brooklyn, New York 11201



                                                   March 1, 2021

By ECF and Email

The Honorable Edward R. Korman
United States District Judge
Eastern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Kaveh Lotfolah Afrasiabi
                     Criminal Docket No. 21-46 (ERK)

Dear Judge Korman:

               The government respectfully submits this letter in response to the defendant’s
pro se motions to resume his consulting position with the Permanent Mission of the Islamic
Republic of Iran to the United Nations (the “IMUN”) (Dkt. No. 23) and for the return of
property seized by the government pursuant to search warrant (Dkt. No. 38). For the reasons
set forth below, the motions should be denied.

   I.     Factual and Procedural Background

                On January 18, 2021, the defendant was arrested at his home in Watertown,
Massachusetts, pursuant to an arrest warrant issued on January 15, 2021, by the Honorable
Lois Bloom, United States Magistrate Judge for the Eastern District of New York. Judge
Bloom issued the arrest warrant based upon the 37-page complaint and affidavit of a special
agent of the Federal Bureau of Investigation, which described evidence that the defendant has,
since at least January 2007, worked in the United States as a paid agent of the Government of
the Islamic Republic of Iran (“GOI”), without registering with the Attorney General of the
United States, as required by the Foreign Agents Registration Act (“FARA”). (Dkt. No. 1).

              At the time of his arrest, special agents of the FBI executed a search warrant
issued by U.S. Magistrate Judge Judith Dein of the District of Massachusetts at the defendant’s
residence, and seized several items belonging to the defendant, including digital storage media
such as computers, CDs, DVDs, and a USB flash drive, as well as other items, including
 Case 1:21-cr-00046-ERK Document 53 Filed 03/01/21 Page 2 of 6 PageID #: 409




videotapes, printed documents in both Farsi and English, several notebooks filled with
handwriting in English and Farsi, as well as financial and identification documents.

               On January 22, 2021, the defendant was released to home detention with
location monitoring after the government and the defendant’s retained counsel, Mr. William
Keefe, Esq., reached agreement on a series of conditions of pretrial release that were intended
to ensure that the defendant would appear as required during the pendency of this case. In
relevant part, the defendant agreed to the condition of release that he have no contact with
individuals known to him to be current or former officials of the Iranian government, nor with
any potential witnesses or coconspirators.

               A grand jury sitting in the Eastern District of New York returned a two-count
indictment on January 25, 2021, charging the defendant with acting and conspiring to act as
an agent of the GOI without registration with the Attorney General of the United States, as
required by FARA. (Dkt. No. 6). The case was assigned to this Court. On February 10, 2021,
the Court found that the defendant had knowingly and intentionally waived his right to counsel,
permitted him to proceed pro se and entered a plea of not guilty to the charges. (Dkt. No. 36).
The Court also adopted the conditions of pretrial release imposed in the District of
Massachusetts, with a modification to permit the defendant to leave his home to go to the
library and the gym. (Dkt. No. 34).

   II.    The Defendant’s Motion to Resume His Consulting Position with the IMUN

               On February 6, 2021, the defendant sent the government and the Court an email
attaching a pro se “Motion to Continue His Consulting Position With the Mission of the Islamic
Republic of Iran” in which he admitted “his 13-year consulting role with the Islamic Republic
of Iran” and admitted that he “counts on this role for his monthly sustenance as well as his
important health insurance.” (Dkt. No. 23). As the defendant has not registered as an agent
of a foreign principal as required by FARA, the defendant in essence asks the Court to permit
him to resume committing the crimes with which he is currently charged. The Court lacks the
authority to permit the defendant to commit further crimes, and the motion should be denied.

               As detailed at length in the criminal complaint, the defendant is charged with
willfully acting within the United States as an unregistered agent of the GOI since at least
2007. The defendant’s motion brazenly admits his employment as a consultant with the
IMUN, and asks the Court to permit his employment relationship with the GOI to continue so
that he can continue to receive the salary and healthcare benefits he received from the GOI for
committing the charged crimes.

                Among the many problems with the defendant’s request are that he still has
failed to register with the Attorney General as an agent of the GOI as required by FARA. Nor
has the defendant notified the Attorney General that he will act as an agent of the GOI as
required by 18 U.S.C. § 951. Thus, by continuing his employment with the GOI, the defendant
would commit new federal crimes and create additional evidence of the ones he is already
charged with. The defendant’s commission of new criminal conduct would not only subject
him to further punishment for the new offenses, but also to a mandatory additional term of

                                              2
 Case 1:21-cr-00046-ERK Document 53 Filed 03/01/21 Page 3 of 6 PageID #: 410




imprisonment that would run consecutive to any other sentence of imprisonment for having
committed the crime while on pretrial release. See 18 U.S.C. § 3147.

              Moreover, the defendant’s stated reason for pursuing continued employment
with the GOI is to earn a living and maintain his employee health benefits, but the proceeds of
a violation of FARA are subject to forfeiture, and the indictment includes a forfeiture
allegation. Any compensation the defendant might earn from continuing to act as an
unregistered agent of the GOI would be forfeitable and could be seized by the government.

              Finally, the defendant’s conditions of pretrial release prohibit him from having
contact with current or former officials of the GOI except in the presence of his standby
counsel. (See Dkt No. 34). Authorizing the defendant to continue his employment with the
GOI would require the Court to modify his conditions of release to permit the defendant to
have unrestricted contact with GOI officials on whose behalf he acted, and who possess the
unique resources and incentives of a foreign government to assist the defendant in avoiding a
trial at which their roles in the defendant’s criminal conduct will be publicly exposed.
Permitting the defendant to have unrestricted contact with officials of the GOI would thus
create an unacceptable risk that the defendant could arrange with them to flee this prosecution.

              In sum, the defendant’s motion to resume his employment with the GOI should
be denied because it would be unlawful, ineffective at generating the compensation he claims
he needs, and unwise in view of the serious opportunity to flee that such an arrangement would
create. Any one of these reasons is sufficient basis to deny the defendant’s motion.

   III.    The Defendant’s Motion for Return of His Property

              A. The Defendant’s Motion

               On February 12, 2021, the defendant sent the government and the Court an email
attaching his pro se “Motion to Compel the Production of His Personal Property and for a
Hearing.” (Dkt. No. 38). In his motion, the defendant moves the Court “to order the
Government to produce his personal property seized from his home on January 18, 2021,
except the electronic material, which the Defendant understands the Government intends to
keep as potential evidentiary material.” Id. at 1. The defendant further clarifies however, that
he seeks return of “the various USBs and the lap top which he needs in order to complete his
book project,” as well as “a dozen long hand-written post card stories; manuscript on the
chronology of human rights abuses of Afrasiabi, 70 plus pages of children stories (Adventures
of Blue Boy), Farsi poetry book manuscript, the New Garden; DVD of Mr. Mike Wallace’s
deposition testimony from 20 years ago.” Id.

              B. Discussion

              The defendant’s motion should be denied because the government is today
making available to the defendant copies of most of the items he has requested, and, in any
event, because he cannot satisfy the requirements for a motion for the return of property under
Federal Rule of Criminal Procedure 41(g).


                                               3
 Case 1:21-cr-00046-ERK Document 53 Filed 03/01/21 Page 4 of 6 PageID #: 411




                      1. Copies of the Requested Materials Pursuant to Rule 16(a)(1)(E)(iii)

                On February 11, before the defendant made his motion, the government
responded to the defendant’s email request for the return of certain seized items by noting that
the government was still processing and reviewing the materials seized from his home,
including electronic storage media and foreign language materials, to assess their evidentiary
value and would return items if and when the government determined that the items lacked
evidentiary value. The government noted that while it would not be able to return items of
evidentiary value unless the defendant stipulated to the authenticity and admissibility of the
government’s copies, the defendant is entitled, pursuant to Rule 16 of the Federal Rules of
Criminal Procedure, to copies of any “books, papers, documents, data, photographs, tangible
objects, . . . or copies or portions of any of these items” that are “within the government's
possession, custody, or control” that were “obtained from or belong[] to the defendant.” Fed.
R. Crim. P. 16(a)(1)(E)(iii). The government assured the defendant that, pursuant to its
discovery obligations, it would provide such copies to the defendant in the most readily
accessible electronic format possessed by the government, but the government advised him
that making such copies would take time. The defendant filed his motion seeking to compel
the production of the seized property the next day.

               Since that exchange two weeks ago, the government has scanned into PDF
format the documents seized from the defendant, including for example identification cards,
notebooks, photographs and printed documents, and is making these files available to the
defendant to download from an encrypted file sharing system used by the U.S. Attorney’s
Office. The government is also making available to the defendant through the same file
transfer system the contents of the USB flash drive and the CDs seized from the defendant’s
residence.

               The storage capacity of the defendant’s two laptops and phone, however, is
voluminous, and it will take longer to make copies of those materials and to provide them to
the defendant. Because of their size, the government will provide forensic images of those
devices to the defendant on a portable hard drive when the copies are available.

                      2. Motion for Return of Seized Property Under Rule 41(g)

               The defendant’s motion does not identify the rule under which he seeks relief,
but to the extent he seeks the return of property seized pursuant to a search warrant, his motion
is governed by Federal Rule of Criminal Procedure 41(g). Rule 41(g) provides that:

              A person aggrieved by an unlawful search and seizure of property
              or by the deprivation of property may move for the property's
              return. The motion must be filed in the district where the property
              was seized. The court must receive evidence on any factual issue
              necessary to decide the motion. If it grants the motion, the court
              must return the property to the movant, but may impose
              reasonable conditions to protect access to the property and its use
              in later proceedings.

                                               4
 Case 1:21-cr-00046-ERK Document 53 Filed 03/01/21 Page 5 of 6 PageID #: 412




Fed. R. Crim. P. 41(g). Because the defendant’s property was seized in the District of
Massachusetts, a Rule 41(g) motion is properly brought in that court, not in this one. But even
if this Court was the correct venue for his motion, the defendant’s motion would fail because
he cannot show that the property was illegally seized or that the government’s need for the
property as evidence has ended.

               “District courts in this Circuit have applied a three-part test that a moving party
must demonstrate in order to prevail on a Rule 41(g) motion: ‘(1) [the party] is entitled to
lawful possession of the seized property; (2) the property is not contraband; and (3) either the
seizure was illegal or the government’s need for the property as evidence has ended.’” United
States v. Morgan, 443 F. Supp. 3d 405, 407 (W.D.N.Y. 2020) (quoting United States v. Pinto-
Thomaz, 352 F. Supp. 3d 287, 311 (S.D.N.Y. 2018); see Ferreira v. United States, 354 F. Supp.
2d 406, 409 (S.D.N.Y. 2005).

                The defendant claims that the government has refused his request for the seized
materials, and that he “was never shown a copy of the search warrant as is required by law and
is clueless as to its purview and scope.” (Dkt. No. 38 at 1). He further claims that the seized
items “cannot be possibly said to be relevant to the facts of the instant case and simply relate
to Afrasiabi’s works in progress aimed at publication and, therefore, should be returned to
him.” Id.

                These claims are wrong. First, as noted above, and contrary to his claim that
the government simply refused his request, the government assured the defendant that it would
provide him copies in discovery of all of the materials seized from his residence. As noted
above, the government has today provided copies of a significant number of the materials he
identifies in his motion. The defendant’s claim that the government failed to provide a copy
of the search warrant is also wrong. Special agents of the FBI executed the search of the
defendant’s residence following the defendant’s arrest, while the defendant was being
interviewed and processed at a law enforcement facility. At the conclusion of the search, and
as required by law, the executing agents left a copy of the search warrant and its attachments
on the dining room table at his residence, together with a receipt for seized property signed by
one of the defendant’s housemates. See Fed. R. Crim. P. 41(f)(1)(C). For good measure, the
agents photographed the search warrant, its attachments, and the signed property receipt on
the dining room table before they departed.

               The defendant is also wrong to speculate that the search warrant did not
authorize the seizure and review of the materials listed in his motion, including electronic
storage media, lengthy handwritten notebooks and foreign language documents because they
“simply relate to Afrasiabi’s works in progress aimed at publication” and not issues involved
in this case. (Dkt. No. 38 at 1). The search warrant broadly authorized the search and seizure
of evidence of the crimes charged in the indictment, as well as other related offenses listed in
the search warrant. As alleged in the complaint and in the indictment, the defendant was
employed by the GOI, in part, to publish material that promoted the GOI’s views. For example,
the complaint discusses the defendant’s emails to GOI officials about the importance of his
continuing employment and compensation by the GOI to the completion of the same book that


                                                5
 Case 1:21-cr-00046-ERK Document 53 Filed 03/01/21 Page 6 of 6 PageID #: 413




the defendant claims he requires the return of the seized items to finish. See Complaint ¶ 90,
Dkt. No. 1 (“On or about July 16, 2020, AFRASIABI sent another email to the Foreign
Minister attaching his most recent book proposal, writing “ba salam, attached please see the
book contract for our next book that, unfortunately, there is no way I can finish if the support
is ended in this horrible pandemic environment. Please make sure there is no interruption in
my works.”).

              Consistent with applicable law, the government intends to retain items that were
lawfully seized and that have evidentiary value in connection with its investigation and
prosecution of the defendant. The FBI has determined that some of the materials seized from
the defendant’s residence do not have evidentiary value. Some of those items are nevertheless
contraband and cannot be returned. The government will discuss these matters with the
defendant and will arrange with him to return non-contraband items that the government has
determined do not have evidentiary value.

              Finally, the government notes that the FBI is still reviewing certain materials
seized from the defendant’s residence, and in some cases that review requires the assistance of
personnel who can read and translate material in foreign languages. If upon more detailed
review the government determines that any of the seized items do not have evidentiary value,
the government will return them.

              Accordingly, the defendant’s motion for the return of property should be denied.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/Ian C. Richardson
                                                   Ian C. Richardson
                                                   Assistant U.S. Attorney
                                                   (718) 254-6299

cc:    Kaveh Lotfolah Afrasiabi (defendant) (by Email)
       Deirdre D. von Dornum, Esq. (standby counsel) (by Email)
       Clerk of Court (ERK) (by ECF and Email)




                                               6
